DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
          

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McNaull US 5915930.
Regarding claims 1, 3-4, and 9, McNaull discloses:

 	Regarding the limitations “wherein the pump unit further comprising a spring positioned between the at least two non-return valves and configured to move at least one non-return valve of the at least two non-return valves”, McNaull does not disclose the use of a coil spring but does disclose the use of a bellows spring as in “the elastic forces of compressed discharge bellows 20 and expanded inlet bellows 19 provide a return force such that armature 23 moves past the static position of FIG. 1 to the position shown in FIG. 3” in col 3 lines 40-46. Thus,  McNaull meets the limitations of wherein the pump unit further comprising a spring (bellows spring 20) positioned between the at least two non-return valves (13 and 15) and configured to move at least one non-return valve 13 of the at least two non-return valves. 
 	3. (Currently amended) The linear-acting electric pump unit according to claim 1, wherein the pump unit comprises an elastic bellow 19, which by a first moveable cover (18, wherein 18 covers the inside of 23 and the ends of 23) is deformed by an armature (23) as the 
 	 
  	.



 	
    PNG
    media_image1.png
    673
    948
    media_image1.png
    Greyscale

  	
 	
	9. (Original) The linear-acting electric pump unit according to Claim 1, wherein an armature 23, at the end of its stroke with a solenoid coil 24 in an energized state, is brought to a standstill by at least a force of the spring 20 (see 20 in Figs 1-3 wherein when 23 is at the end of the stroke just before the coil 24 goes from an energized state to an unenergized state as in Fig 2, bellows spring 20 provides a return force to move 23 from the position in Fig 2 through the position in Fig 1 to the position in Fig 3 as in  “the elastic forces of compressed discharge bellows 20 and expanded inlet bellows 19 provide a return force such that armature 23 moves past the static position of FIG. 1 to the position shown in FIG. 3” in col 3 lines 40-46) and that the armature at the end of its stroke with the solenoid coil 7 in an unenergized state, is likewise brought to a standstill by at least forces of the spring (see 20 in Figs 1-3 wherein when 23 is at the end of the stroke just after the coil 24 goes from an energized state to an unenergized state as in Fig 2, bellows spring 20 provides a return force to move 23 from the position in Fig 2 through the position in Fig 1 to the position in Fig 3 as in “the elastic forces of compressed discharge bellows 20 and expanded inlet bellows 19 provide a return force such that armature 23 moves past the static position of FIG. 1 to the position shown in FIG. 3” in col 3 lines 40-46; or, see Fig 3 and Fig 1 wherein at the end of the stroke in Fig 3 with 24 in an unenergized state 20 applies forces to 23 to bring 23 to the position in Fig 1.).


	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNaull US 5915930 in view of Inagaki US 20030173836.
Regarding claim 2, McNaull discloses: wherein the electromagnet comprises at least a solenoid coil 24, and an armature 23, the armature being moveably supported on a tube 18, which also carries the fluid delivered by the pump unit (see Fig 1 wherein the pumped fluid passes through the center of 18).  
 	McNaull does not disclose the details of the coil such as a stator including a back iron, magnetic pole, and a magnet yoke.  
 	Inagaki discloses the use of a stator for a linear motor coil including a back iron (see annotated Fig 1 herein), a magnetic pole 16a, and a magnet yoke 16c (see also silicon steel in 0028). 
	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use a stator for the coil of McNaull as taught by Inagaki to gain the benefit of directing the magnetic flux of the coil to provide the linear motor “increased operating efficiency” as taught by Inagaki in 0013.
 	Regarding claim 5, McNaull as modified above discloses (all references made to McNaull): wherein when the solenoid coil is energized the armature 23 moves toward the magnetic pole (23 moves toward and into the coil from the position in Fig 3 to the position in Fig 1 and thus toward and into the inner end of the housing of the coil) and in so doing causes the pump unit to expel fluid from the second non-return valve 15 (see Fig 2), the spring (bellows spring 20) pushing the armature away from the magnetic pole (23 moves away from and out of the coil from the position in Fig 2 to the position in Fig 3 and thus away from and out of the inner end of the housing of the coil) once the solenoid coil 24 is switched off and in so doing causing the pump unit to draw in fluid through the first non-return valve 13 (see Fig 3).  

    PNG
    media_image2.png
    854
    746
    media_image2.png
    Greyscale

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNaull US 5915930 in view of Bottura DE602004008596T2 published 2007.
Regarding claims 7-8, McNaull discloses wherein the pump unit comprises a first non-return valve 13, and a second non return valve 15. However, McNaull does not disclose the other limitations of claims 7-8.
 	Bottura discloses first and second non return valves 3, 5 which comprise a valve seat (where 5c seats on 9, and where 3c seats on 13) and a valve body (see Figs 1a and 1b), the valve body comprising an elastic disk 3c, 5c and a centrally arranged holder 3a.  
 	Substituting the known valves of Bottura for the valves of McNaull is a simple substitution of one known valve for another with the predictable result of pumping fluid which has been held obvious as in MPEP 2143 I (B).
 	Before the effective filing data of the claimed invention, one of ordinary skill in the art would have found it obvious to use the valves of Bottura in the pump of McNaull as modified above to gain the any of the benefits in 0057 of the translation of Bottura such as simplification of the constructive design. 

Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new reference, McNaull US 5915930, is being used to teach the limitations which applicant argues wherein McNaull teaches a bellows spring. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Santagiuliana US 2003/0116588, Swanson 4,139,581, Ford 4,957,218, Galvin 2003/0136358, Fuchs 2004/0265157, and Scranton 2011/0083859 disclose the use of bellows springs.
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-W 9-7.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas Fink/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746